356 F.2d 918
John Albert COOK, Appellant,v.UNITED STATES of America, Appellee.
No. 22781.
United States Court of Appeals Fifth Circuit.
February 18, 1966.
Rehearing Denied March 30, 1966.

William F. Walsh, Houston, Tex., for appellant.
James R. Gough, Carl Walker, Jr., Asst. U. S. Attys., Woodrow Seals, U. S. Atty., Fred L. Hartman, Asst. U. S. Atty., Houston, Tex., for appellee.
Before BELL and THORNBERRY, Circuit Judges, and FISHER, District Judge.
PER CURIAM:


1
This is an appeal from the conviction of appellant on all counts of a three count indictment as follows:


2
(a) unlawful possession of a stolen United States Treasurer's check in violation of 18 U.S.C. 1708 (Count One),


3
(b) forgery of a United States Treasurer's check in violation of 18 U.S.C. 495 (Count Two), and


4
(c) uttering a forged United States Treasurer's check in violation of 18 U.S. C. 495 (Count Three).


5
It is the contention of appellant that the Court committed reversible error in failing to charge on the elements of the offenses alleged in the counts of the indictment.


6
In the charge the trial court followed the reading of each count of the indictment by reading in full the statute pertaining to each offense, which statutes contained the elements of the offense charged.


7
While it is conceded that the charge might be more understandable if the Judge enumerates each of the elements of the offense that must be proven beyond a reasonable doubt, no fundamental error under Rule 52(b) F.R.Crim.P.1 was committed in the trial court's failure to do so in this instance.


8
Affirmed.



Notes:


1
 (b)Plain Error. Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court.